


Exhibit 10.23
Appendix B
TRIUMPH GROUP, INC.
2013 EQUITY AND CASH INCENTIVE PLAN
1.Purpose of the Plan.
The purpose of the Plan is to encourage ownership in the Company by officers and
other key personnel whose long-term employment is considered essential to the
Company’s continued progress and, thereby, encourage recipients to act in the
stockholders’ interest and share in the Company’s success.
2.Definitions.
As used herein, the following definitions shall apply:
(a)“Affiliate” means any entity that is, directly or indirectly, controlled by,
under common control with or controlling the Company or any entity in which the
Company has a significant ownership interest as determined by the Committee.


(b)“Award” means a Cash Award, Stock Award, RSU or Option granted in accordance
with the terms of the Plan.


(c)“Awardee” means an Employee of the Company or any Affiliate who has been
granted an Award under the Plan.


(d)“Award Agreement” means a Stock Award Agreement, an RSU Award Agreement, an
Option Agreement or a Cash Award Agreement, which may be in written or
electronic format, in such form and with such terms as may be specified by the
Committee, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.


(e)“Board” means the Board of Directors of the Company.


(f)“Cash Award” means an Award made under Section 11 of this Plan on such terms
and conditions as are specified in the agreement or other documents evidencing
the Award (the “Cash Award Agreement”).


(g)“Change in Control” means any of the following:


i.Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition
pursuant to a transaction that complies with (iii)(A), (iii)(B) and (iii)(C) of
this definition;


ii.Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election

1





--------------------------------------------------------------------------------




contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors;


iii.Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or


iv.Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


The Committee, in its discretion, may determine that if any of the foregoing
events occurs, it will not be considered a Change in Control for purposes of
outstanding Awards under this Plan.
(h)“Code” means the Internal Revenue Code of 1986, as amended.


(i)“Committee” means the Compensation and Management Development Committee of
the Board.


(j)“Common Stock” means the common stock of the Company.


(k)“Company” means Triumph Group, Inc., a Delaware corporation, or its
successor.


(l)“Disability” means that the Awardee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months; provided, however, for
purposes of determining the term of an Incentive Stock Option pursuant to
Section 8 of this Plan, the term Disability shall have the meaning ascribed to
it under section 22(e)(3) of the Code. Whether an individual has a Disability
shall be determined by the Committee. Except in situations where the Committee
is determining Disability for purposes of the term of an Incentive Stock Option
pursuant to Section 8, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which an Awardee
participates.


(m)“Employee” means a regular, active employee of the Company or any Affiliate.


(n)“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

2





--------------------------------------------------------------------------------






(o)“Fair Market Value” means, with respect to a Share, unless the Committee
determines otherwise, the closing price of a Share in New York Stock Exchange
Composite Transaction on the relevant date, or if no sale shall have made on
such exchange on that date, the closing price of a Share in New York Stock
Exchange Composite Transaction on the last preceding day on which there was a
sale.


(p)“Grant Date” means the date as of which an Award is granted.


(q)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of section 422 of the Code and the regulations
promulgated thereunder.


(r)“Nonstatutory Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.


(s)“Option” means a right granted under Section 8 to purchase a number of Shares
at such exercise price, at such times, and on such other terms and conditions as
are specified in the agreement or other documents evidencing the Award (the
“Option Agreement”). Both Options intended to qualify as Incentive Stock Options
and Nonstatutory Stock Options may be granted under the Plan.


(t)“Participant” means the Awardee or any person (including any estate) to whom
an Award has been assigned or transferred as permitted hereunder.
(u)“Performance Goals” means the following objective financial or operating
goals established by the Committee in accordance with section 162(m) of the
Code, for a Performance Period with respect to any Award under the Plan, used
individually or in ratios or other combinations: (i) specific targeted amounts
of, or changes in, return on net assets (“RONA”); (ii) earnings per share on a
basic or fully diluted basis; (iii) operating income; (iv) earnings before
interest, taxes, depreciation and amortization (“EBITDA”); (v) working capital;
(vi) sales growth; (vii) internal rate of return on capital expenditures; or
(viii) attainment of certain levels of TSR of the Company either alone or
relative to TSR of a selected group of companies. Performance Goal(s) may be
applied on an absolute Company, division, subsidiary or Affiliate basis or
relative to performance of peer group companies or other external measure of the
selected Performance Goal. A Performance Goal may include or exclude items that
measure specific objectives, such as the cumulative effect of changes in
generally accepted accounting principles, losses resulting from discontinued
operations, securities gains and losses, restructuring, merger-related and other
nonrecurring costs, amortization of goodwill and other intangible assets,
extraordinary gains or losses and any unusual, nonrecurring gain or loss that is
separately quantified in the Company’s financial statements. Performance Goals
expressed on a per-share basis shall, in case of a recapitalization, stock
dividend, stock split or reverse stock split affecting the number of outstanding
shares of the Company, be mathematically adjusted by the Committee so that the
change in outstanding shares of the Company does not cause a substantive change
in the applicable Performance Goal. The Committee may adjust Performance Goals
for any other objective events or occurrences which occur during an Award
Period, including, but not limited to, changes in applicable tax laws or
accounting principles.


(v)“Performance Period” means the period established by the Committee for an
Award for which Performance Goals are established.


(w)“Plan” means this Triumph Group, Inc. 2013 Equity and Cash Incentive Plan, as
set forth herein and as amended from time to time.


(x)“Repriced” means (i) any transaction performed with the intent or effect of
(A) reducing the exercise price of any outstanding Option, (B) cancelling or
exchanging outstanding Options in exchange for cash, other Awards or replacement
Options, including through a tender offer process, with exercise prices that are
less than the exercise price of the cancelled or exchanged Options, or (C) any
similar share exchange transaction involving outstanding Awards; or (ii) any
transaction defined as repricing under the New York Stock Exchange rules for
listed companies.



3





--------------------------------------------------------------------------------




(y)“Retirement” means retirement from active employment with the Company or a
Subsidiary pursuant to its relevant policy on retirement as determined by the
Committee.


(z)“RSU” means a restricted stock unit as set forth in Section 10 of this Plan.


(aa)“RSU Award” means an Award of RSUs in accordance with Section 10 of this
Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “RSU Award Agreement”).


(ab)“Share” means a share of Common Stock, as adjusted, if applicable, in
accordance with Section 15 of the Plan.


(ac)“Stock Award” means an award or issuance of Shares made under Section 9 of
the Plan.


(ad)“Subsidiary” means any company (other than the Company) in an unbroken chain
of companies beginning with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.


(ae)“Termination of Employment” means, with respect to any Employee, the
Employee’s ceasing to be an Employee; provided, however, that for Incentive
Stock Option purposes, Termination of Employment will occur when the Awardee
ceases to be an employee (as determined in accordance with section 3401(c) of
the Code and the regulations promulgated thereunder) of the Company or one of
its Subsidiaries. The Committee shall determine whether any corporate
transaction, such as a sale or spin-off of a division or business unit, or a
joint venture, shall be deemed to result in a Termination of Employment.


(af)“TSR” means Total Shareholder Return, the increase in value of a company
over a period of time, plus dividends paid by such company during such period.


3.Shares Subject to the Plan.


(a)Aggregate Limits. Subject to Section 15(a), the aggregate number of Shares
subject to Awards granted under the Plan is 5,000,000 Shares; provided, however,
that the aggregate number of Shares issued under the Plan as Stock Awards or
RSUs shall not exceed 3,500,000 Shares. Any Shares subject to Awards that are
cancelled, expire or are forfeited without the issuance of any Shares shall be
available for re-grant under the Plan. Notwithstanding anything to the contrary
contained herein, Shares subject to an Award under the Plan shall not again be
made available for issuance or delivery under the Plan if such Shares are (i)
Shares tendered in payment of the Option exercise price, or (ii) Shares
delivered to or withheld by the Company to satisfy any tax withholding
obligation. Shares issued in payment of any Award may either be authorized and
unissued Shares or treasury Shares.


(b)Code Sections 162(m), 422 and 409A. Subject to Section 15(a), the aggregate
number of Shares subject to stock-based Awards granted under the Plan during any
calendar year to any one Awardee shall not exceed 150,000, except that in
connection with his or her initial service, an Awardee may be granted Awards
covering up to an additional 100,000 Shares. Subject to Section 15(a), the
aggregate number of Shares that may be subject to all Incentive Stock Options
granted under the Plan is 5,000,000 Shares. The maximum aggregate Cash Award to
any one Awardee for any designated Performance Period is $5,000,000.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 3(b) shall be subject to adjustment under Section 15(a) only to
the extent that such adjustment will not affect the status of any Award intended
to qualify as “performance based compensation” under section 162(m) of the Code,
the ability to grant or constitute a “modification” in the case of Incentive
Stock Options as defined in section 424 of the Code, or in the case of
Nonstatutory Stock Options, constitute a “modification” within the meaning of
section 409A of the Code.
 

4





--------------------------------------------------------------------------------




4.Administration of the Plan.


(a)Procedure.


i.Administrator. The Plan shall be administered by the Committee.


ii.Section 162. To the extent that the Committee determines it to be desirable
to qualify Awards granted hereunder as “performance-based compensation” within
the meaning of section 162(m) of the Code, Awards to “covered employees” within
the meaning of section 162(m) of the Code or Employees that the Committee
determines may be “covered employees” in the future shall be made by a Committee
of two or more “outside directors” within the meaning of section 162(m) of the
Code. Without limiting the foregoing, Awards made under the Plan to “covered
employees” as a result of a determination of the Committee that such Awards are
earned under the Company’s 2010 Executive Incentive Plan, or any similar future
incentive compensation plan, shall be issued in compliance with section 162(m)
of the Code.


iii.Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by applicable law (including applicable stock
exchange rules), the Committee may delegate to one or more individuals the
day-to-day administration of the Plan and any of the functions assigned to it in
the Plan. Such delegation may be revoked at any time.


(b)Powers of the Committee. Subject to the other provisions of the Plan, the
Committee shall have the authority, in its discretion:
i.to select the Employees to whom Awards are to be granted hereunder;


ii.to determine the number of Shares to be covered by each Award granted
hereunder;


iii.to determine the type of Award to be granted to the selected Employees;


iv.to approve forms of Award Agreements for use under the Plan;


v.to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder;
vi.to correct administrative errors;


vii.to construe and interpret the terms of the Plan and Awards granted under to
the Plan;


viii.to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures;


ix.to prescribe, amend and rescind rules and regulations relating to the Plan;


x.to modify or amend each Award, including, but not limited to, the acceleration
of vesting or exercisability; provided, however, that any such amendment is
subject to Section 16 and may not impair any outstanding Award unless agreed to
in writing by the Participant;


xi.to allow Participants to satisfy withholding tax amounts by electing (in such
form and under such conditions as the Committee may provide) to have the Company
withhold from the Shares to be issued upon exercise of a Nonstatutory Stock
Option or vesting or lapse of forfeiture of a Stock Award or RSU Award, that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld;
xii.to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;



5





--------------------------------------------------------------------------------




xiii.to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation: (A) restrictions under an insider
trading policy; and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;


xiv.to determine the duration and purpose of leaves of absences which may be
granted to an Awardee without constituting termination of their employment or
service for purposes of the Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company's employment
policies, subject to the requirements of section 409A of the Code; and


xv.to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.


(c)Effect of Committee’s Decision. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder,
shall be final and binding on all Participants. The Committee shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.


5.Eligibility.


Awards may be granted only to Employees.


6.Term of Plan.


The Plan shall become effective upon its approval by stockholders of the Company
at the 2013 Annual Meeting of stockholders. It shall continue in effect for a
term of ten (10) years from the effective date of the Plan, unless an amendment
to extend the term is approved by stockholders of the Company under Section 16.
7.Term of Awards.


The term of each Award shall be determined by the Committee and stated in the
Award Agreement. In the case of an Option, the term shall be no longer than ten
(10) years from the Grant Date.
8.Options.


(a)General. Each Option shall be evidenced by an Option Agreement, the terms and
conditions of which are consistent with the following:


i.Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the Grant Date.


ii.No Option Repricings. Other than in connection with a change in the Company’s
capitalization (as described in Section 15(a)), the exercise price of an Option
may not be Repriced without stockholder approval.


iii.Vesting Period, Performance Goals and Exercise Dates. Options granted under
the Plan shall vest and be exercisable at such time, subject to achievement of
designated Performance Goals or in such installments during the period prior to
the expiration of the Option’s term as determined by the Committee.


iv.Form of Consideration. The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment, either
through the terms of the Option Agreement or at the time of exercise of an
Option. Acceptable forms of consideration may include:

6





--------------------------------------------------------------------------------






(1)cash;


(2)check or wire transfer (denominated in U.S. Dollars);


(3)subject to any conditions or limitations established by the Committee, Shares
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised or
applicable withholding taxes at the minimum applicable rate arising as a result
of such exercise;
(4)consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee;
(5)such other consideration and method of payment for the issuance of Shares to
the extent permitted by applicable law; or


(6)any combination of the foregoing methods of payment.


(b)Option Limitations/Terms.


i.Eligibility for Incentive Stock Options. Only employees (as determined in
accordance with section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or any of its Subsidiaries may be granted Incentive
Stock Options.


ii.$100,000 Limitation for Incentive Stock Options. Notwithstanding the
designation “Incentive Stock Option” in an Option Agreement, if and to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Awardee during
any calendar year (under all plans of the Company and any of its Subsidiaries)
exceeds $100,000, such Options shall be treated as Nonstatutory Stock Options.
For purposes of this Section 8(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.


(c)Effect of Termination of Employment on Options.


i.General. Unless otherwise provided in the Option Agreement, upon an Awardee’s
Termination of Employment other than as a result of circumstances described in
Section 13, any outstanding vested Option granted to such Awardee, to the extent
not theretofore exercised, shall terminate 90 days after the date of the
Awardee’s Termination of Employment. Any unvested Options terminate upon an
Awardee’s Termination of Employment unless otherwise determined by the
Committee.


ii.Specific Termination Events. The impact of specific termination events set
forth in Section 13 shall apply to Options unless varied in an Option Agreement.


(d)Exercise of an Option.


i.Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Committee and set forth in the Option Agreement.


ii.An Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option; (ii) full payment for the Shares with
respect to which the related Option is exercised; and (iii) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes.


iii.Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Unless provided otherwise by the Committee or pursuant to
the Plan, until the Shares are issued (as evidenced by the appropriate entry on
the books of

7





--------------------------------------------------------------------------------




the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a shareowner shall exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option.
iv.An Option may not be exercised for a fraction of a Share.


9.Stock Awards.


Each Stock Award shall be evidenced by a Stock Award Agreement, the terms and
conditions of which are consistent with the following:
(a)Restrictions and Performance Goals. Stock Awards shall be earned, and
forfeiture restrictions shall lapse, at such time, in such installments, or
subject to such Performance Goal(s) as established under Section 12(a) and with
such Performance Period as determined by the Committee.


(b)Forfeiture. Unless otherwise provided in the Stock Award Agreement, upon the
Awardee’s Termination of Employment (other than as provided below in Section
13), the Shares subject to a Stock Award that have not been earned pursuant to
the Stock Award Agreement shall be forfeited.


(c)Rights as a Stockholder. The Awardee shall be a stockholder (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) upon the grant of the Stock Award; provided,
however, such rights are forfeited if the Shares subject to the Stock Award are
forfeited, and no certificate representing ownership of the Shares shall be
issued to the Awardee until such lapse of forfeiture occurs.
10.RSU Awards.
The terms and conditions of a grant of a RSU Award shall be reflected in a RSU
Award Agreement. RSUs shall be earned, and forfeiture restrictions shall lapse,
at such time, in such installments, or subject to such Performance Goal(s) and
with such Performance Period as determined by the Committee. No Shares shall be
issued at the time a RSU Award is granted, and the Company will not be required
to set aside a fund for the payment of any such RSU Award. A Participant shall
have no voting or dividend rights with respect to any RSUs granted hereunder
until the Shares underlying the RSU Award are earned and issued.
(a)Restrictions. A RSU Award shall be subject to (i) forfeiture until the
expiration of the restricted period established by the Committee, or
satisfaction of any applicable Performance Goals as established under Section
12(a) during a designated Performance Period, to the extent provided in the
applicable RSU Award Agreement, and to the extent such RSUs are forfeited, all
rights of the Awardee to such RSUs shall terminate without further obligation on
the part of the Company, and (ii) such other terms and conditions as may be set
forth in the applicable RSU Award Agreement.


(b)Settlement of Restricted Stock Units. Upon the expiration of the restricted
period with respect to any outstanding RSUs, and satisfaction of the applicable
Performance Goals for the Performance Period, the Company shall deliver to the
Awardee, or his or her beneficiary, without charge, one Share for each such
outstanding RSU for which forfeiture restrictions have lapsed; provided,
however, that, if explicitly provided in the applicable RSU Award Agreement, the
Committee may, in its sole discretion, elect to pay cash or part cash and part
Shares in lieu of delivering only Shares for such RSUs. If a cash payment is
made in lieu of delivering Shares, the amount of such payment shall be equal to
the Fair Market Value of the Shares as of the date on which the restricted
period lapsed with respect to such RSUs, or the date on which the Committee
determines that the applicable Performance Goals have been met.


11.Cash Awards


(a)General. For each Cash Award, the Committee shall determine (i) the Cash
Award opportunity, established as a percentage of base salary, (ii) the
Performance Goals applicable to each Cash Award, established in accordance with
Section 12(a), (iii) the Performance Period, and (iv) such forfeiture
provisions, additional vesting

8





--------------------------------------------------------------------------------




requirements or other terms of the Cash Award as are consistent with this Plan.
In no event may an Awardee earn a Cash Award that is more than 200% of his or
her Cash Award opportunity at target.


(b)Determination and Payment of an Earned Cash Award.


i.As soon as practicable following the end of the Performance Period, the
Committee shall determine the extent to which a Cash Award is earned, and how it
is to be paid. Payment can occur in cash, with or without further forfeiture or
other restrictions on the timing of payment, Shares, or by issuance of Stock
Awards or RSUs under this Plan.


ii.Upon approval and certification by the Committee of the earned Cash Awards
following the end of the Performance Period, payment of the individual Cash
Awards will be made, less the withholding of appropriate taxes, between April 1
and June 15 immediately following end of the Performance Period. In the event
that an Awardee dies prior to receiving payment of a Cash Award which has been
earned, the Company shall pay such Cash Award to the beneficiary designated in
writing by the Awardee to the Committee, or in the absence of a designated
beneficiary, to the Awardee’s estate. In the event that an Awardee becomes
Disabled, or terminates employment due to Retirement after the Performance
Period but before the payment date, the Awardee will receive payment of the Cash
Award as he or she would have received or been subject to if he or she had
remained employed with the Company through the payment date.


(c)Change in Control. In the event of a Change in Control during the Performance
Period, the amount payable in respect of a Cash Award shall be equal to the
Awardee’s highest earned Cash Award under the Plan, the 2010 Executive Incentive
Plan, annual bonus plan, or any comparable bonus under any predecessor or
successor plan, during the last three full fiscal years prior to the Change in
Control. In the sole discretion of the Committee, all or a portion of the Cash
Award that becomes payable pursuant to this Section 11(c) may be paid in Shares
which shall be issued under this Plan. If any portion of such Cash Award is paid
in Shares, the number of Shares to be delivered shall be determined by dividing
the portion of the Cash Award payable in Shares by the Fair Market Value of a
Share on the date of the Change in Control. If the Change in Control occurs
after the end of the Performance Period, the Committee will determine and direct
the payment of the Cash Award in accordance with Section 11(b).


12.Performance-Based Awards


The following provisions apply to all Awards to which Performance Goals are
applied:
(a)Performance Goals. No later than ninety (90) days after the beginning of a
Performance Period the Committee will establish, in writing, the Performance
Goals and the Performance Period. In establishing the Performance Goals, the
Committee shall take the necessary steps to ensure compliance, as applicable,
with section 162(m) of the Code. Such Performance Goals may vary by Awardee and
by Award. The Committee, in its discretion (and within the time prescribed by
section 162(m) of the Code), may adjust or modify the calculation of Performance
Goals to prevent dilution or enlargement of the rights of Awardees: (i) in the
event of, in recognition of, or in anticipation of, any unanticipated, unusual
nonrecurring or extraordinary corporate item, transaction, event, or
development; or (ii) in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.


(b)Covered Employees. Unless otherwise determined by the Committee, if any
provision of the Plan or any Award granted to an individual who is a “covered
employee” as such term is defined under section 162(m) of the Code and guidance
thereunder would not comply with section 162(m) of the Code, such provision or
Award shall be construed or deemed amended to conform to section 162(m) of the
Code.


(c)Certification of Performance-Based Awards. For each Award intended as
“performance-based compensation” under section 162(m) of the Code, the Committee
shall certify in writing that the applicable Performance Goals, and any other
material terms and conditions of the Award, have been satisfied for the
applicable Performance

9





--------------------------------------------------------------------------------




Period. In making this determination, the Committee will be entitled to rely
upon an appropriate officer’s certificate from the Company’s Chief Financial
Officer.


13.Impact of Termination of Employment Events


The following Termination of Employment events shall have the following
consequences for outstanding Share-based Awards.
(a)Disability or Retirement of an Awardee.


i.Options. Unless otherwise provided in the Award Agreement, and subject to
Section 13(f), upon an Awardee’s Termination of Employment as a result of the
Awardee’s Disability or Retirement all outstanding exercisable Options granted
to such Awardee shall remain exercisable until the expiration of the stated term
of the Option.
ii.Stock Awards and RSU Awards. Unless otherwise provided in the Stock Award
Agreement, if an Awardee’s Termination of Employment is due to the Awardee’s
Total and Permanent Disability or Retirement, all outstanding Stock Awards and
RSU Awards granted to such Awardee shall continue to vest until the end of the
restricted period or Performance Period, as applicable.


(b)Death of Awardee.


i.Options. Unless otherwise provided in the Option Agreement, upon an Awardee’s
Termination of Employment as a result of the Awardee’s death, all outstanding
exercisable Options granted to such Awardee shall remain exercisable until the
expiration of the stated term of the Option. If an Option is held by the Awardee
when he or she dies, the Option may be exercised by the beneficiary designated
by the Awardee, the executor or administrator of the Awardee’s estate or, if
none, by the person(s) entitled to exercise the Option under the Awardee’s will
or the laws of descent or distribution.


ii.Stock Awards and RSU Awards. Unless varied in the Award Agreement, any
outstanding Stock Awards and RSU Awards shall be forfeited upon the death of the
Awardee.


(c)Voluntary Severance Incentive Program. Upon an Awardee’s Termination of
Employment as a result of participation in a voluntary severance incentive
program of the Company or a Subsidiary approved by the Board or a Committee of
the Board, unless provided otherwise pursuant to the terms of such voluntary
severance incentive program:
i.all outstanding Options granted to the Awardee shall immediately become fully
vested and shall remain exercisable until the expiration of the stated term of
the Option; and


ii.all outstanding Stock Awards and RSU Awards granted to such Awardee shall
immediately vest and all forfeiture provisions shall lapse.


(d)Divestiture. If an Awardee will cease to be an Employee because of a
divestiture by the Company (the determination of whether a divestiture will
occur shall be made by the Committee in its sole discretion), prior to such
Termination of Employment, the Committee may, in its sole discretion:


i.fully vest some or all of the outstanding Options granted to the Awardee, and
such Options shall remain exercisable until the expiration of the stated term of
the Option; and


ii.accelerate the vesting of all or a portion of any outstanding Stock Award or
RSU Award granted to such Awardee and provide that all forfeiture provisions
with respect to such Stock Awards or RSU Awards shall lapse.
(e)Work Force Restructuring or Similar Program. If an Awardee will cease to be
an Employee because of a work force restructuring or similar program (the
determination of whether a work force restructuring will occur

10





--------------------------------------------------------------------------------




shall be made by the Committee in its sole discretion), prior to such
Termination of Employment, the Committee may, in its sole discretion


i.vest some or all of the outstanding Options granted to the Awardee, and such
Options shall remain exercisable until the expiration of the stated term of the
Option; and


ii.accelerate the vesting of all or a portion of any outstanding Stock Award or
RSU Award granted to such Awardee and provide that all forfeiture provisions
with respect to such Stock Awards or RSU Awards shall lapse.
(f)Post-Termination of Employment Restrictions. The following provisions will
apply to the extended excercisability, vesting, or continuation of any Award
following a Termination of Employment:


i.The Awardee shall not render services for any organization or engage directly
or indirectly in any business which, in the opinion of the Committee, competes
with, or is in conflict with the interest of, the Company. The Awardee shall be
free, however, to purchase as an investment or otherwise stock or other
securities of such organizations as long as they are listed upon a recognized
securities exchange or traded over-the-counter, or as long as such investment
does not represent a substantial investment in the opinion of the Committee or a
significant (greater than 3%) interest in the particular organization. For the
purposes of this subsection, a company (other than an Affiliate) which is
engaged in the business of producing, leasing or selling products or providing
services of the type now or at any time hereafter made or provided by the
Company or any of its Affiliates shall be deemed to compete with the Company;


ii.The Awardee shall not, without prior written authorization from the Company,
use in other than the business of the Company or any of its Affiliates, any
confidential information or material relating to the business of the Company or
its Affiliates, either during or after employment with the Company or any of its
Affiliates;
iii.The Awardee shall disclose promptly and assign to the Company or one of its
Affiliates, as appropriate, all right, title and interest in any invention or
idea, patentable or not, made or conceived by the Awardee during employment by
the Company or any of its Affiliates, relating in any manner to the actual or
anticipated business, research or development work of the Company or any of its
Affiliates and shall do anything reasonably necessary to enable the Company or
one of its Affiliates, as appropriate, to secure a patent where appropriate in
the United States and in foreign countries; and


iv.An Awardee retiring due to age shall render, as a consultant and not as an
Employee, such advisory or consultative services to the Company as shall be
reasonably requested in writing from time to time by the Committee, consistent
with the state of the retired Awardee’s health and any employment or other
activities in which such Awardee may be engaged. For purposes of the Plan, the
Awardee shall not be required to devote a major portion of time to such services
and shall be entitled to reimbursement for any reasonable out-of-pocket expenses
incurred in connection with the performance of such services.


(g)Performance-Based Awards. Notwithstanding any provision of this Section 13,
any more specific provisions of this Plan related to the impact of Termination
of Employment on performance-based Awards shall control.


(h)Options. If the Participant does not exercise an Option within the additional
time specified in accordance with this Section 13, the Option (to the extent not
exercised) shall automatically terminate at the end of the extended exercise
period.


14.Withholding.


The Company shall have the right to make all payments and distributions pursuant
to the Plan to a Participant, net of any applicable Federal, state and local
taxes required to be paid or withheld. The Company shall have the right to
withhold from wages, Cash Award payments, or other amounts otherwise payable to
such Awardee such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes.

11





--------------------------------------------------------------------------------




15.Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale; Change in Control.


(a)Changes in Capitalization. Subject to any required action by the stockholders
of the Company, (i) the number and kind of Shares covered by each outstanding
Award, (ii) the price per Share subject to each such outstanding Award and
(iii) the Share limitations set forth in Section 3, shall be proportionately
adjusted for any increase or decrease in the number or kind of issued shares
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
Any adjustments made under this Section 15(a) shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. Further, with respect to Awards intended to qualify as
“performance-based compensation” under section 162(m) of the Code, any
adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of section 162(m) of the Code.


(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for an Option to be fully vested and
exercisable until ten (10) days prior to such transaction. In addition, the
Committee may provide that any restrictions on any Award shall lapse prior to
the transaction, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.


(c)Change in Control. In the event there is a Change in Control of the Company,
as determined by the Committee, the Committee may, in its discretion,
(i) provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (ii) accelerate the vesting of Options and terminate any
restrictions on Stock Awards or RSU Awards; and (iii) provide for the
cancellation of Awards in exchange for a cash payment to the Participant.
Notwithstanding the foregoing, the more specific provisions affecting Cash
Awards set forth in Section 11 shall control with respect to Cash Awards.


16.Amendment and Termination of the Plan.


(a)Amendment and Termination. The Committee may amend, alter or discontinue the
Plan or any Award Agreement, but any such amendment shall be subject to approval
of the stockholders of the Company in the manner and to the extent required by
applicable law (including applicable stock exchange requirements). In addition,
without limiting the foregoing, unless approved by the stockholders of the
Company, no such amendment shall be made that would:
i.materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 15;


ii.reduce the minimum exercise price for Options granted under the Plan;


iii.Reprice any outstanding Awards, other than in connection with a change in
the Company’s capitalization (as described in Section 15(a)); or


iv.change the class of persons eligible to receive Awards under the Plan.


(b)Effect of Amendment or Termination. No amendment, suspension or termination
of the Plan shall impair the rights of any Participant under an outstanding
Award, unless agreed to in a writing signed by the Participant

12





--------------------------------------------------------------------------------




and the Company. Termination of the Plan shall not affect the Committee’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.


(c)Effect of the Plan on Other Arrangements. Neither the adoption of the Plan by
the Board or the Committee nor the submission of the Plan to the stockholders of
the Company for approval shall be construed as creating any limitations on the
power of the Board or the Committee to adopt such other incentive arrangements
as it or they may deem desirable, including without limitation, the granting of
restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.


17.Non-Transferability of Awards.


Unless provided otherwise in an Award Agreement, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by beneficiary designation, will or by the laws of descent or distribution.
18.Designation of Beneficiary.


(a)An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary,
such beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
applicable law.


(b)Such designation of beneficiary may be changed by the Awardee at any time by
written notice in a form approved by the Committee. In the event of the death of
an Awardee and in the absence of a beneficiary validly designated under the Plan
who is living at the time of such Awardee’s death, the Company shall allow the
executor or administrator of the estate of the Awardee to exercise the Award, or
if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may allow the spouse or one of the
dependents or relatives of the Awardee to exercise the Award to the extent
permissible under Applicable Law.
19.No Right to Awards or to Employment.
No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
20.Clawback.


The Company shall have the right to recoup or “claw back” any payment made with
respect to an Award under the Plan to the extent necessary to comply with
applicable Federal securities laws.
21.No Section 83(b) Election.


No Awardee may make an election under section 83(b) of the Code with respect to
any Stock Award or RSU Award granted hereunder.
22.Legal Compliance.


Shares shall not be issued pursuant to the exercise of an Award unless the
issuance and delivery of such Shares shall comply with applicable laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance. Without limiting the foregoing, the Plan is intended to comply
with section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Committee shall make a good faith effort to
interpret and administer the Plan in compliance therewith. Any payments
described in the Plan that are due

13





--------------------------------------------------------------------------------




within the “short-term deferral period” as defined in section 409A of the Code
shall not be treated as deferred compensation unless applicable law require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under section 409A of
the Code, (a) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Awardee’s Termination of Employment shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier),
and (b) amounts payable upon the termination of an Awardee’s Termination of
Employment shall only be payable if such termination constitutes a "separation
from service" within the meaning of section 409A of the Code. Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Participant under section 409A of the Code and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.
23.Inability to Obtain Authority.


To the extent the Company is unable to or the Committee deems it infeasible to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, the Company shall be relieved of any liability
with respect to the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.
24.Reservation of Shares.
The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
25.Notice.


Any written notice to the Company required by any provisions of the Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.
26.Governing Law; Interpretation of Plan and Awards.


(a)This Plan and all determinations made and actions taken pursuant hereto shall
be governed by the substantive laws, but not the choice of law rules, of the
state of Delaware.


(b)In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the provisions of the Plan or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(c)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.


(d)The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(e)All questions arising under the Plan or under any Award shall be decided by
the Committee in its total and absolute discretion.


27.Limitation on Liability.


The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

14





--------------------------------------------------------------------------------




(a)The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and


(b)Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.



15



